DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1, 6, 12 and 15 are objected to because of the following informalities:  
A) Applicant recites “each tray” in claim 1 line 5 and throughout claim 15. It appears as if applicant intended to recite “each of the plurality of trays” or similar language in order to provide proper antecedent basis. 
B) Applicant recites “pair of jaws..” in claim 6. It appears as if an extra period is recited and should be removed. 
C)  Applicant recites “the first side retractable with the second side” in claim 12.  It appears as if applicant may have intended to recite “the first side retractable within the second side” or similar language. 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 6, 12, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
       A) Applicant recites “the C-claim” in claim 6 line 1 and claim 18 line 1.  The recited structure applicant is intended to refer to is unclear.  It appears as if applicant is intending to describe a C-clamp and the recited limitation is a typographical error.  For the purpose of examination it is interpreted as if applicant intended to recite a C-clamp. Also, the recited limitations lacks proper antecedent basis since a “C-clamp” was never previously recited.  
B)  Applicant recites “the plate retractable” in claim 12.  It is unclear whether applicant is intended to recite a new limitation of having a “plate retractable” or whether applicant is referring to the previously recited plate. It appears as if applicant may have intended to recite “the plate is retractable” or similar language. For the purpose of examination, it is interpreted as if applicant intended to recite “the plate is retractable”. 

    C)  Applicant recites “each of the pair of second slots” in claim 17 line 3.  The recited limitation lacks proper antecedent basis since “a pair of second slots” were never previously recited. It appears as if applicant may have intended to recite claim 17 being dependent on claim 16. 
    D) Applicant recites “the aligned slots”. The recited limitations lack proper antecedent basis since “aligned slots were never previously recited.  It appears as if applicant may have intended to recite “into aligned slots”, or similar language. 


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 2, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rothschenk (DE 20 2016 105 391 U1 and the machine translation thereof).


7. 	Regarding to Claim 1, Rothschenk discloses a workstation for a cutting board (10, as described in paragraph 0021 of the machine translation of Rothschenk), comprising: one or more legs (feet, as described in paragraph 0008 and 0023 in Rothschenk) adapted to removably secure to the cutting board and raise the cutting board from a tabletop in a raised position (raised position when stand/ feet are inserted) [as described in paragraph 0008 and 0023 in Rothschenk]; a plurality of trays (containers 2, as can be seen from Figure 1 in Rothschenk) and a divider frame (frame formed from holding device 11, profile frame 110, plurality of holders 12, as can be seen from Figure 1 in Rothschenk) configured to cooperatively join each tray (2) in an extended position (position when containers 2 are inserted in holding device 11, as can be seen from Figure 1 in Rothschenk); wherein each tray (2) is disposed along a corresponding and distinct sidewall of the divider frame (a first, second, third, and fourth side wall of profile frame 110 forming holding device 11) and configured to extend beyond an edge of the cutting board (10) in the raised position and when the divider frame (frame formed from holding device 11, profile frame 110, plurality of holders 12)  is disposed therebeneath [as can be seen from Figure 1 and 3 in Rothschenk].  
Rothschenk discloses the use of a stand or feet (leg) inserted into the workstation/tray assembly which is attached to the cutting board [as described in paragraph 0008 in Rothschenk].  However, Rothschenk does not explicitly disclose each leg having a fastener.  However, it would have been obvious to one of ordinary skill in the art to modify the leg (stand/feet) in Rothschenk to include a leg having a fastener in order to form a secure connection between the leg and the workstation. 

8. 	Regarding to Claim 2, Rothschenk discloses the workstation of claim 1, wherein the plurality of trays (2) are removably affixed to a plate (bottom plate of 11, as can be seen from Figure 1 in Rothschenk), wherein the plate (bottom plate of 11) is configured to rest beneath the cutting board (10) when in the raised 


9. 	Regarding to Claim 7, Rothschenk discloses the workstation of claim 1, wherein the plurality of trays (2) includes a first tray (a first 2 on a left side of workstation 1) opposite a second tray (a second 2 on a right side of workstation 1) and a third tray (a third 2 on an upper side of workstation 1) opposite a fourth tray (a fourth 2 on a lower side of workstation 1).  


10. 	Regarding to Claim 10, Rothschenk discloses the workstation of claim 2, wherein the divider frame (frame formed from holding device 11, profile frame 110, plurality of holders 12)  comprises a sidewall (sidewalls of 11) that cooperatively forms an additional tray (tray defined by area within 11) with an upper side of the plate (bottom plate of 11, as can be seen from Figure 1 in Rothschenk), wherein the additional tray (tray defined by area within 11)  is disposed between all of the plurality of trays (2) when in the extended position (position when containers 2 are inserted in holding device 11)  [as can be seen from Figure 1 in Rothschenk].  



11.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rothschenk (DE 20 2016 105 391 U1 and the machine translation thereof) in view of Liang (US 5,363,755). 

12. 	Regarding to claim 13, Rothschenk discloses the workstation of claim 2, comprising a plate (bottom plate of 11, as can be seen from Figure 1 in Rothschenk). However, Rothschenk does not explicitly disclose having a pair of handles.  Liang, however discloses a pair of handles (18)  that extend from opposing sides of a plate (10) and are configured to support the assembly during transport [as can be seen from Figure 6 in Liang]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the workstation in Rothschenk to include a pair of handles to allow an operator to better grip and transport/relocated the apparatus.   



Allowable Subject Matter
13.	Claim 3-5, 8-9, 11, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


14.	Claim 6, 12, and 17-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

16.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 15, the present invention is neither anticipated nor rendered obvious over the prior art because the prior art fails to disclose a tray assembly having a divider frame adapted to secure simultaneously to a first pair of slots of each of a plurality of trays in an extended position, the first pair of slots of each tray disposed on lateral sidewalls thereof, wherein each pair of slots are aligned so as to receive a sidewall of the divider frame, in combination with all other limitations set forth in the independent claim. 
Claims 16 and 19-20 are allowed as a result of being dependent on an allowed (but objected to) claim. 







Conclusion
17.	Additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure and cited on the attached Notice of References Cited form (PTO 892). This includes Liang (US 5,363,755), Infante (US 10,758,087), Schrimper (US 8,720,879) and Schreiter (US 2015/0076974), which all disclose a cutting board and a plurality of trays. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/NIRVANA DEONAUTH/Examiner, Art Unit 3726